    Case: 1:20-cv-00756-SKB Doc #: 43 Filed: 08/26/21 Page: 1 of 14 PAGEID #: 2165




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

SAMUEL VOSS,
                                                                        Case No. 1:20-cv-756
                Plaintiff,
                                                                        Bowman, M.J.
        v.


QUICKEN LOANS LLC, et al.,

                Defendants.


                             MEMORANDUM OPINION AND ORDER1

        Plaintiff Samuel Voss filed a putative class action suit against Defendants

Mortgage Electronic Registration Systems Inc. (“MERS”) and Quicken Loans, LLC

(“Quicken”) in state court, alleging that Defendants failed to comply with state law when

they did not file an entry of satisfaction of a mortgage on Plaintiff’s property within 90 days

of the sale of that property. Defendants removed the action to federal court on the basis

of diversity jurisdiction. Pending before the Court is Defendants’ motion for summary

judgment. (Doc. 22; see also Docs. 23-24). Plaintiff has filed an opposing memorandum

and supporting exhibits, (see Docs. 28, 30, 32-34), to which Defendants have filed a reply.

(see Docs. 35-39). As explained below, this Court lacks subject matter jurisdiction.

Therefore, remand to state court is required.

        I.      Standard of Review

        Summary judgment is appropriate “if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that there


1
 The parties have consented to the exercise of plenary jurisdiction by the undersigned magistrate judge.
See 28 U.S.C. § 636(c)
  Case: 1:20-cv-00756-SKB Doc #: 43 Filed: 08/26/21 Page: 2 of 14 PAGEID #: 2166


is no genuine issue as to any material fact and that the moving party is entitled to a

judgment as a matter of law.” Fed. R. Civ. P. 56(c). In applying this standard, a court

must view the evidence and draw all reasonable inferences in favor of the nonmoving

party. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

The moving party has the burden of showing an absence of evidence to support the

nonmoving party's case. Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). Once the

moving party has met its burden of production, the nonmoving party cannot rest on its

pleadings, but must present significant probative evidence to defeat the motion for

summary judgment. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49 (1986).

       The parties do not dispute the material facts relevant to key jurisdictional issues,

including the basis for diversity jurisdiction and the standing of Plaintiff to proceed in this

Court. Because the undisputed facts demonstrate that subject matter jurisdiction is

lacking, the action will be remanded to state court for further proceedings.

       II.    Findings of Fact

       1. On February 5, 2020, Plaintiff Voss purchased a property at 486 Stanley

Avenue in Cincinnati, Ohio from Donald Dow, Jr.

       2. Prior to the sale, Dow had obtained a loan from Quicken Loans, and executed

a mortgage that listed MERS as mortgagee on behalf of Quicken Loans.

       3. Dow used the proceeds of the sale of his property to satisfy his obligations to

Quicken Loans on February 5, 2020.

       4. After Dow satisfied his obligations to Quicken Loans, Quicken Loans prepared

a satisfaction of Mr. Dow’s mortgage (the “Dow Satisfaction”).

       5. Quicken Loans sent the Dow Satisfaction to the Recorder’s Office for Hamilton

County, Ohio by electronic means on May 26, 2020.


                                              2
  Case: 1:20-cv-00756-SKB Doc #: 43 Filed: 08/26/21 Page: 3 of 14 PAGEID #: 2167


       6. The Hamilton County Recorder’s Office recorded the Satisfaction of Mortgage

on May 27, 2020.

       7. Under state law, Ohio Rev. Code § 5301.36(B), the satisfaction of a mortgage

must be recorded within 90 days of the lien satisfaction, a deadline that expired for the

Dow Satisfaction on May 5, 2020.

       III.    Analysis

       Defendants argue that they are entitled to summary judgment on two grounds: (1)

because Plaintiff lacks standing to sue under Article III of the United States Constitution;

and (2) because Ohio law would excuse the state law violation based upon the impacts

of the COVID-19 pandemic and the order issued by the Governor of Michigan in response

to the pandemic. (Doc. 22 at 1). Prior to turning to the grounds advanced by Defendants,

the undersigned considers sua sponte whether Defendants properly removed this case

from state court under diversity jurisdiction.        Concluding that diversity jurisdiction is

lacking, the Court finds remand to state court to be appropriate for that reason alone.

       In addition, however, the Court agrees with Defendants that Plaintiff lacks standing

to sue in federal court under Article III. Plaintiff’s lack of standing also deprives this Court

of jurisdiction and requires remand. Based upon the conclusion that this Court lacks

jurisdiction and that remand is required, the Court declines to reach Defendants’ second

argument, that the COVID-19 pandemic excused Defendants’ compliance with Ohio R.C.

§ 5301.36(B).

               A. The Amount in Controversy for Diversity Jurisdiction

       Defendants removed this case from state court on the basis of diversity jurisdiction

under 28 U.S.C. § 1332. As the removing party, Defendants bear the burden of showing

that jurisdiction exists. “The district courts shall have original jurisdiction of all civil actions


                                                 3
  Case: 1:20-cv-00756-SKB Doc #: 43 Filed: 08/26/21 Page: 4 of 14 PAGEID #: 2168


where the matter in controversy exceeds the sum or value of $75,000, exclusive of

interest and costs, and is between ... citizens of different States.” Id. On the record

presented, the complaint clearly alleges that complete diversity exists insofar as the

parties are citizens of different states. However, in order for removal to be proper,

Defendants also were required to show that the “amount in controversy” exceeds

$75,000.     The requisite amount-in-controversy is not apparent from the face of the

complaint.

       It is incumbent upon the district court to raise the question of subject

matter jurisdiction sua sponte whenever it appears from the pleadings or otherwise

that jurisdiction is lacking. Louisville & Nashville R.R. Co. v. Mottley, 211 U.S. 149, 29

S.Ct. 42 (1908). Not only is a court permitted to raise the issue of its subject matter

jurisdiction sua sponte, it must do so when a question as to its jurisdiction arises. Clarke

v. Mindis Metals, Inc., No. 95–5517, 1996 WL 616677, at *3 (6th Cir.Oct.24,

1996) (“Neither party has raised the jurisdictional issue this case presents, but it is

axiomatic that we must raise issues of subject-matter jurisdiction sua sponte” ) (emphasis

added) (citing Community First Bank v. Nat'l Credit Union Admin., 41 F.3d 1050, 1053

(6th Cir.1994)).

       The essence of Plaintiff’s claim is that Defendants violated a state statute that

requires the satisfaction of a mortgage to be filed within 90 days. When a mortgage

satisfaction is not timely filed, Ohio R.C. § 5301.36(C) specifically provides for “damages”

in the set amount of $250.00 to accrue to “the mortgagor of the unrecorded satisfaction

and the current owner of the real property to which the mortgage pertains.” Plaintiff seeks

statutory damages for himself, and on behalf of a putative class of other Ohio property

owners who are entitled to statutory damages under Ohio R.C. § 5301.36(C) based upon


                                             4
    Case: 1:20-cv-00756-SKB Doc #: 43 Filed: 08/26/21 Page: 5 of 14 PAGEID #: 2169


the Defendants’ failure to file the satisfaction of their liens within the 90-day period.

        In order to meet the requirements of diversity jurisdiction for a putative class

action,2 a named plaintiff’s individual damage claim must exceed $75,000. See generally,

Siding and Insulation Co., Inc. v. Acuity Mut. Ins. Co., 754 F.3d 367, 373 (6th Cir. 2014);

Exxon Mobil Corp. v. Allapattah Services, Inc., 125 S.Ct. 2611, 2620, 545 U.S. 546, 558

(2005) (holding that § 1367(a) confers supplemental jurisdiction over claims of other class

members so long as at least one class representative satisfies the amount-in-

controversy requirement and other claims are part of the same Article III case

or controversy). Here, Plaintiff seeks damages “in an amount to be determined at trial,

including, but not limited to, the amount of $250.00 for each violation of R.C. § 5301.36

et seq.,” injunctive relief “[r]equiring Defendants to comply with R.C. § 5301.36,” “costs

and expenses of this lawsuit and reasonable attorneys’ fees,” prejudgment interest, and

any other “equitable relief” deemed appropriate. (Complaint at 10-11, emphasis added).

        Defendants seize upon the “not limited to” language to argue that Plaintiff could be

seeking damages in excess of $75,000. They note that in addition to the provision for an

automatic sum of $250.00 in statutory damages, § 5301.36 “does not preclude or affect

any other legal remedies or damages that may be available.” R.C. § 5301.36(C).

Defendants reason that this case is analogous to an action to quiet title in which the object

of the litigation is the property itself. Therefore, they assert that the entire value of

Plaintiff’s residential property ($300,000) is “at issue” in this litigation.




2
 The Class Action Fairness Act (“CAFA”) provides for federal jurisdiction when the aggregate amount of
claims exceeds $5 million. See 28 U.S.C. §§ 1332(d)(2)(A), (d)(5), (d)(6). Here, however, Plaintiff alleges
that the aggregate amount of claims is less than $5 million. (Complaint at ¶6). Therefore, Defendants rely
solely on diversity jurisdiction and not CAFA.
                                                    5
  Case: 1:20-cv-00756-SKB Doc #: 43 Filed: 08/26/21 Page: 6 of 14 PAGEID #: 2170


       It is true that in cases where the entire property is the object of the litigation, an

action to quiet title satisfies the amount-in-controversy requirement if the value of the

property at issue exceeds $75,000.

       When construing the amount in controversy requirement of a federal statute
       limiting the appellate jurisdiction of the federal courts, the Supreme Court
       once stated that “a suit to quiet the title to parcels of real property, or to
       remove a cloud therefrom, by which their use and enjoyment by the owner
       are impaired, is brought within the cognizance of the court, under the
       statute, only by the value of the property affected.” Smith v. Adams, 130
       U.S. 167, 175…(1889) (construing Act of March 3, 1885, ch. 355, 23 Stat.
       443). Thus, the fair market value of [the subject parcel of land] speaks to
       the amount in controversy, not the damages that Plaintiff has alleged.

Johnson v. Shank, 2014 WL 794760, at *5 (S.D. Ohio 2014); see also McGhee v.

Citimortgage, Inc., 834 F.Supp.2d 708, 712 (E.D. Mich. 2011) (in a suit to undo a

foreclosure sale and quiet title, the property is the object of the litigation and the market

value of the foreclosed property is the best measure of the amount in controversy);

Planning and Development Dept. v. Daughters of Union Veterans of Civil War, 2005 WL

3163393, at *6 (E.D. Mich.2005) (holding that the amount in controversy exceeded

$75,000 where plaintiffs alleged ongoing clouds on their title that precluded them from

selling a building at market value).

       The problem for Defendants in this case is that the analogy does not ring true.

Plaintiff’s complaint does not allege that there is any continuing “cloud on the title” that he

seeks to clear in order to sell or lease the property, or that would make the entire value

of the property the “object of suit.” Unlike cases in which a plaintiff seeks to cancel a

mortgage, avoid foreclosure, or otherwise remove an ongoing cloud from a title so that a

plaintiff may have full use and enjoyment of his or her property, Plaintiff is not seeking

that type of relief. Rather, Plaintiff alleges that Defendants’ statutory violation placed only

a temporary “cloud on the title of the property.” (See Complaint at ¶19). It is undisputed


                                              6
    Case: 1:20-cv-00756-SKB Doc #: 43 Filed: 08/26/21 Page: 7 of 14 PAGEID #: 2171


that – assuming any cloud existed3 – it was ephemeral in nature and evaporated three

weeks later when the satisfaction of the lien was recorded.

        Plaintiff does not place any monetary value on the temporary “cloud” beyond the

$250.00 amount of statutory damages. Not only does Plaintiff not allege that his use and

enjoyment of the property was in any way impaired beyond the alleged short-lived cloud

on his title, but he testified that he was not even aware of that alleged cloud until after it

had dissipated. And Defendants have offered undisputed testimony that Plaintiff was

wholly unimpaired in his use or enjoyment of the property throughout the brief period

during which the alleged cloud remained in place. In the absence of any alleged damages

during the three-week period in May of 2020 beyond the $250.00 provided for by the Ohio

statute, the case appears to have been improvidently removed from state court.4

Therefore, remand to state court is required.

                 B. Plaintiff Lacks Standing to Proceed in Federal Court

        Even if a reviewing court were to find the existence of the requisite amount-in-

controversy to establish diversity jurisdiction, the undersigned still would remand this case

to state court based upon Plaintiff’s lack of standing in federal court. Article III of the

United States Constitution limits the power of federal courts to “Cases” and

“Controversies.” “For there to be a case or controversy under Article III, the plaintiff must

have a ‘personal stake’ in the case - in other words, standing.” TransUnion LLC v.

Ramirez, 141 S.Ct. 2190, 2203 (2021) (quoting Raines v. Byrd, 521 U.S. 811, 819 (1997)).



3
 Defendants maintain that no cloud existed as a matter of state law. Although this Court is required to draw
all reasonable inferences in favor of Plaintiff on summary judgment, the Court finds no need to resolve the
issue of whether a cloud did or did not exist under Ohio law during the time period in which the Dow
Satisfaction was not yet recorded. The only material fact is that any cloud that may have existed was fully
resolved when the Dow Satisfaction was recorded prior to suit being filed. And that fact is undisputed.
4
 The Court considered issuing a “show cause” order to permit Defendants an additional opportunity to justify
removal. However, in light of the Court’s conclusion that Plaintiff also lacks Article III standing, additional
briefing on the amount-in-controversy issue would not alter the result.
                                                      7
    Case: 1:20-cv-00756-SKB Doc #: 43 Filed: 08/26/21 Page: 8 of 14 PAGEID #: 2172


In order to prove he has standing, Plaintiff must show “(i) that he suffered an injury in fact

that is concrete, particularized, and actual or imminent; (ii) that the injury was likely caused

by the defendant; and (iii) that the injury would likely be redressed by judicial relief.”

TransUnion, 141 S.Ct. at 2203.

        Here, Plaintiff cannot show a “concrete” injury-in-fact because he admits that the

only injury he suffered was the transient cloud on his title created by the three-week delay

in fling the satisfaction of the lien - a technical or procedural violation of state law that

controlling Supreme Court authority confirms is insufficient to convey standing in federal

court. “The Supreme Court has rejected the proposition that ‘a plaintiff automatically

satisfies the injury-in-fact requirement whenever a statute grants a person a statutory right

and purports to authorize that person to sue to vindicate that right.’” Ward v. Nat’l Patient

Account Servs., ___ F.4th ___, 2021 WL 3616067 at *2 (6th Cir. Aug. 16, 2021) (quoting

Spokeo v. Robins, 136 S. Ct. 1540, 1549 (2016), additional citation omitted).

        In TransUnion, the Supreme Court elaborated on Spokeo’s conclusion that a

plaintiff does not automatically satisfy the injury-in-fact requirement “whenever a statute

grants a person a statutory right.” TransUnion, 141 S. Ct. at 2205 (quoting Spokeo, 136

S. Ct. at 341),5 TransUnion emphasizes that “Article III standing requires a concrete injury

even in the context of a statutory violation.” Id. At issue in TransUnion was whether a

group of plaintiffs whose credit files contained misleading information that allegedly

violated the Fair Credit Reporting Act (“FCRA”), but which information had not been

disseminated to any third parties, had standing. The Court answered no.

        The mere presence of an inaccuracy in an internal credit file, if it is not
        disclosed to a third party, causes no concrete harm. In cases such as these
        where allegedly inaccurate or misleading information sits in a company
5
 TransUnion considered the injury resulting from the violation of a federal statute enacted by Congress.
The undersigned assumes that TransUnion would analyze the violation of a state statute in the same
manner.
                                                   8
  Case: 1:20-cv-00756-SKB Doc #: 43 Filed: 08/26/21 Page: 9 of 14 PAGEID #: 2173


        database, the plaintiffs’ harm is roughly the same, legally speaking, as if
        someone wrote a defamatory letter and then stored it in her desk drawer. A
        letter that is not sent does not harm anyone, no matter how insulting the
        letter is.

Id., 141 S.Ct. at 2210.

        As in TransUnion, the failure to timely file the Dow Satisfaction resulted in

inaccurate information being maintained in the County’s database for 22 days beyond

what state law allowed, insofar as the database showed the continuing existence of a

mortgage that had been fully satisfied.6 However, like TransUnion, there was no

“disclosure” of that inaccurate information to any third parties. No one attempted to sell

or lease Plaintiff’s property or otherwise had any opportunity to discover the inaccuracy

caused by the delay in recording the Dow Satisfaction. For that reason, and because

Plaintiff claims no other injury (and indeed was not even aware of the delay until being

notified of it by his attorneys after the fact),7 any “risk of harm” that was present during

the excess 22 days that the Dow Satisfaction went unrecorded does not constitute a

concrete injury. See id. at 2211 (“[T]here is a significant difference between (i) an actual

harm that has occurred but is not readily quantifiable, as in cases of libel and slander per

se, and (ii) a mere risk of future harm.”); Ward, 2021 WL 3616067 at *3 (holding that a

procedural violation of the FDCPA did not suffice to establish a concrete injury because

“the mere failure to provide certain information does not mirror an intentional intrusion into

the private affairs of another”).

        Because Plaintiff was neither aware of the alleged risk of harm during the 22 days

that it occurred, nor suffered any actual harm through disclosure of the inaccurate



6
 The fact that Ohio allows a full 90 days for a satisfaction of a lien to be recorded confirms the lack of any
statutory injury caused by the mere presence of “inaccurate” information (i.e., the alleged “cloud”) for the
first 90 days after a mortgage has been satisfied but not yet recorded.
7
 (See Voss Deposition, Doc. 24-8 at 38-41, PageID 628-631).
                                                      9
 Case: 1:20-cv-00756-SKB Doc #: 43 Filed: 08/26/21 Page: 10 of 14 PAGEID #: 2174


mortgage information, he lacks standing to proceed in this Court. Accord TransUnion,

141 S.Ct. at 2212; id. at 2207, n.3 (“[U]nder Article III and this Court's precedents,

Congress may not authorize plaintiffs who have not suffered concrete harms to sue in

federal court simply to enforce general compliance with regulatory law.”). Following

TransUnion, the Sixth Circuit similarly has held that a plaintiff does not have standing

where he cannot show that the “risk” encompassed by a statutory violation has actually

materialized. See, e.g., Thomas v. TOMS King (Ohio), LLC, 997 F.3d 629, 642-3 (6th Cir.

2021) (holding that plaintiff failed to show printing of additional digits on a credit card

receipt caused actual harm or a risk of harm sufficient to confer standing); Beaudry v.

TeleCheck Services, Inc., 854 Fed. Appx. 44 (6th Cir. July 27, 2021) (holding that a

request for statutory damages cannot redress a “risk of future harm, standing alone,”

and that the plaintiff lacked standing because she had no evidence that the cited risk ever

materialized) (quoting TransUnion at 2210-11, emphasis original); Ward, 2021 WL

3616067 at *4.

       Although the undersigned believes TransUnion and recent Sixth Circuit case law

to be dispositive, the parties direct this Court’s attention to cases outside the Sixth Circuit

that have analyzed standing issues in the context of similar state lien satisfaction statutes.

In particular, the Eleventh and Second Circuits both issued pre-TransUnion opinions that

discuss a New York lien release statute, but that reached divergent results. Defendants

rely upon the Second Circuit’s decision in Nicklaw v. CitiMortgage, Inc., 839 F.3d 998,

1003 (11th Cir. 2016), in which that court affirmed the dismissal of a lawsuit alleging a

violation of the New York statute where - like here - the plaintiff had not alleged “that he

or anyone else was aware that the [satisfaction] had not been recorded during the relevant

time period.” Nicklaw holds that “the requirement of concreteness under Article III is not


                                              10
 Case: 1:20-cv-00756-SKB Doc #: 43 Filed: 08/26/21 Page: 11 of 14 PAGEID #: 2175


satisfied every time a statute creates a legal obligation,” but only if a plaintiff has

“suffer[ed] some harm or risk of harm from the statutory violation.” Id. The Sixth Circuit

previously described the reasoning of Nicklaw as “persuasive.” See Lyshe v. Levy, 854

F.3d 855, 859-60 (6th Cir. 2017) (“a statutory violation in and of itself is insufficient to

establish standing”).   This Court also finds Nicklaw to be persuasive because it is

consistent with Spokeo and TransUnion.

       In accepting Nicklaw, the undersigned necessarily rejects the reasoning of the

Second Circuit in Maddox v. Bank of New York Mellon Trust Company, N.A., 997 F.3d

436 (2d Cir. 2021). Decided a mere month prior to TransUnion, Maddox created a circuit

split by holding that the statutory violation of the same New York mortgage release law

was sufficient, standing alone, to support Article III standing. “The mortgage satisfaction-

recording statutes create a substantive right, the violation of which produces a concrete,

intangible harm.” Id., 997 F.3d at 446; accord Villanueva v. Wells Fargo Bank, N.A., 2017

WL 11539677, at *2 (S.D.N.Y. Jan. 25, 2017) (concluding that Nicklaw was incorrectly

decided based upon the “risk” of harm apparent from New York statute despite the fact

that no one was aware of the delay until after the fact); Weldon v. MTAG Servs., LLC,

2017 WL 776648 at **5-7 (D. Conn. Feb. 28, 2017) (holding, despite Nicklaw, that plaintiff

had alleged an Article III injury because the alleged failure to release liens posed “a risk

of real harm to the interest in clear title” that Connecticut statute was “designed to

protect.”).

       The differing opinions of the referenced cases might have presented a closer issue

prior to TransUnion. However, at this point in time, Maddox can no longer be reconciled




                                            11
    Case: 1:20-cv-00756-SKB Doc #: 43 Filed: 08/26/21 Page: 12 of 14 PAGEID #: 2176


with controlling Supreme court authority.8 Additionally, regardless of what the New York

legislature may have intended, an examination of case law confirms that the Ohio

legislature intended the $250.00 damage figure to serve as a statutory penalty for a

procedural violation. The statute does preserve “legal remedies or damages that may be

available.” Ohio R.C. §5301.36(C). (emphasis added). But case law suggests that other

damages are only available if an actual, concrete injury has occurred and a plaintiff’s

substantive rights have been impacted, such as an adverse impact on the sale or lease

of a property, or an adverse impact on a mortgagee’s credit rating. See Radatz v. FNMA,

50 N.E.3d 527, 535, 145 Ohio St.3d at 483, 2016-Ohio-1137, ¶ 28 (Ohio 2016) (holding

that “[i]f a borrower suffers actual harm resulting from a mortgage-recording error or delay

- for example, a cloud on title that disrupts or prevents the disposition of encumbered

property - R.C. 5301.36(C) allows the borrower to pursue a claim for damages” in addition

to the statutory penalty).9

        Plaintiff argues that the statute itself confirms that his injury was sufficiently

“concrete” because it defines the $250.00 to which he is entitled as “damages.” And

indeed, for the limited purpose of determining the applicable state statute of limitations, a

majority of the Ohio Supreme Court found the Ohio legislature’s statutory use of the term

“damages” to be dispositive. See Rosette v. Countrywide Home Loans, Inc., 825 N.E.2d

599, 602, 105 Ohio St.3d 296, 299, 2005-Ohio-1736, ¶ 16 (Ohio 2005).10 However, Article


8
 Defendants argue that Maddox and other cases cited by Plaintiff are distinguishable on their facts. The
Court agrees that there are significant factual differences but finds it unnecessary to review them in light of
the binding authority of TransUnion.
9
 The language of Radatz assumes that it would be the borrower, as holder of the satisfied but unrecorded
mortgage, rather than the purchaser of the property (Plaintiff Voss) who would have a cause of action for
additional damages. However, its “actual harm” reasoning could be extended to Plaintiff here if Plaintiff
had been prevented from using or disposing of his property.
10
  Three justices dissented from the majority holding in Rosette. In a published decision, another federal
court recently expressed “doubts about the continuing viability of Rosette.” Brack v. Budish, ___F. Supp.3d
___, 2021 WL 1960330, at *4 (N.D. Ohio May 17, 2021). To the extent Rosette remains good law, it is not
dispositive of the federal issue at hand.
                                                     12
     Case: 1:20-cv-00756-SKB Doc #: 43 Filed: 08/26/21 Page: 13 of 14 PAGEID #: 2177


III standing is a federal concept that must be determined under federal law. Notably,

when asked to review the same statute under federal law, the Ohio Supreme Court clearly

held that the $250.00 amount of “damages” specified by R.C. § 5301.36(C) constitutes a

“penalty” as opposed to any type of actual damages. Radatz, 50 N.E.3d at 535-536, 145

Ohio St.3d at 483 (distinguishing Rosette because a “completely different test” applies to

the determination of a penalty under federal law). Because Plaintiff here seeks recovery

of what amounts to a penalty for a procedural violation of an Ohio statute, he does not

have standing under Article III to sue in federal court.

         Defendants seek judgment in their favor on the basis of Plaintiff’s lack of Article III

standing, urging this Court to find that an Ohio court would rule similarly under the different

standing analysis that would apply in state court. But Article III standing is a federal

concept that does not apply to actions brought in state court. See Phillips Petroleum Co.

v. Shutts, 105 S.Ct. 2965, 2970, 472 U.S. 797, 804 (1985) (“Standing to sue in any Article

III court is, of course, a federal question which does not depend on the party's prior

standing in state court.”); Whitsette v. Marc Jacobs International, LLC, 2018 WL 4002606,

at *2 (N.D. Ohio Aug. 22, 2018) (“This Court's authority to grant relief consistent

with Article III is a distinct issue from the Plaintiff's right to bring suit under state law.”)

         A state court is best suited to address whether Plaintiff has standing under Ohio

law.11 And because Defendants improperly removed Plaintiff’s case from state court to

this Court, remand rather than dismissal is the only appropriate remedy. See 28 U.S.C.

§ 1447(c) (“If at any time before final judgment it appears that the district court lacks

subject matter jurisdiction, the case shall be remanded.”) This Court lacks discretion to




11
 The Ohio Supreme Court has held that its legislature can confer standing to sue under a statute. See
generally, ProgressOhio.org, Inc. v. JobsOhio, 139 Ohio St. 3d 520, 13 N.E.3d 1101 (Ohio 2014).
                                                 13
     Case: 1:20-cv-00756-SKB Doc #: 43 Filed: 08/26/21 Page: 14 of 14 PAGEID #: 2178


do otherwise. “[I]n a removed action, upon determination that a federal court lacks

jurisdiction, remand to state court is mandatory.” Coyne v. American Tobacco Co., 183

F.3d 488, 496-97 (6th Cir. 1999).

         IV.    Conclusion and Order

         As this Court is without subject matter jurisdiction and Plaintiff lacks Article III

standing to proceed in federal court, this case is hereby REMANDED to the Hamilton

Court of Common Pleas for further proceedings.               Defendants’ motion for summary

judgment (Doc. 22) and Plaintiff’s motion to file a sur-reply (Doc. 41) are hereby DENIED

as moot.12

         IT IS SO ORDERED.



                                                              s/ Stephanie K. Bowman
                                                              Stephanie K. Bowman
                                                              United States Magistrate Judge




12
  Plaintiff’s motion to Certify Class and to Appoint Class Representative and Class Counsel (Doc. 21)
remains pending for determination by the Hamilton County Court of Common Pleas.
                                                 14
